Title: From John Adams to Benjamin Dewitt, 3 April 1800
From: Adams, John
To: Dewitt, Benjamin

SirPhiladelphia April 3d 1800
I received yesterday the letter you did me the honor to write me on the 20th of March in the character of Secretary of the society, for the promotion of Agriculture arts and manufactures. I pray you, Sir, to present me with great respect & esteem to the society, and my hearty thanks for the honor they have been pleased to confer upon me by their unanimous election of me, to be an honorary member. Although nothing could be immagined more flattering to me, than the idea you suggest, that I was elected to retrieve the loss in the illustrious Washington. It operates at the same time as an humiliation, by exciting the consciousness, that the substitute is as inferior in lustre & dignity, as the little farm at Braintree is smaller than the extensive domain of Mount Vernon. The volume of the transactions of the society I shall receive when it arrives with great pleasure.
Accept my thanks Sir for the obliging manner in which you have communicated the will of the society to / Sir your most obedient & humble servt.
